EXHIBIT 10.11

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement is made as of August 6, 2008, by and between
Center Bank, a California banking corporation (“Center Bank”); Center Financial
Corporation, a California corporation which owns 100% of the issued and
outstanding shares of Center Bank (“CFC”); and Korea Export Insurance
Corporation, a Korean corporation established by the Government of Korea
(“KEIC”), with reference to the following:

RECITALS

WHEREAS, Center Bank and KEIC have entered into a Settlement Agreement of even
date herewith (the “Settlement Agreement”), pursuant to which, among other
things, Center Bank has agreed to deliver to KEIC shares of the authorized but
unissued common stock of CFC, as set forth herein;

WHEREAS, the parties hereto desire to provide for the issuance and sale of such
shares by CFC to KEIC in accordance with the terms hereof;

NOW, THEREFORE, the parties agree as follows:

1. On August 21, 2008, at 10:00 A.M. Pacific Time, or on such other date and
time as the parties hereto shall mutually agree (the “Closing Date”), for good
and valuable consideration, the receipt of which is hereby acknowledged, CFC
shall issue and sell to KEIC, 415,369 shares of its authorized but unissued
common stock (the “Settlement Shares”). The closing of the issuance and sale of
the Settlement Shares (the “Closing”) will take place at the offices of Center
Bank at 3435 Wilshire Boulevard, Suite 700, Los Angeles, California 90010. At
the Closing CFC will deliver to KEIC a certificate or certificates representing
all of the Settlement Shares registered in the name “Korea Export Insurance
Corporation.”

2. KEIC acknowledges that the Settlement Shares are not being and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under the securities laws of any state or other jurisdiction; that the
Settlement Shares are being offered and will be sold in reliance on exemptions
from the registration requirements thereof, which reliance is predicated in part
on the acknowledgements, agreements and representations of KEIC in this
Agreement; and that CFC does not contemplate filing and is not legally required
to effect any such registration. KEIC further acknowledges that the Settlement
Shares must be held indefinitely unless they are subsequently registered under
the Securities Act or an exemption from such registration is available; and KEIC
represents that it is familiar with Rule 144 promulgated under the Securities
Act (“Rule 144”) and understands the resale limitations imposed thereby and
under the Securities Act. CFC covenants and agrees that upon receipt of notice
of a sale of the Settlement Shares to be made by KEIC in compliance with Rule
144, and receipt of all documentation which CFC’s counsel deems reasonably
necessary to evidence compliance with Rule 144, it will promptly provide, or
cause to be provided, an opinion of counsel to its transfer agent, with respect
to such proposed sale.

 

1



--------------------------------------------------------------------------------

3. KEIC acknowledges that it heretofore has received, or CFC or Center Bank has
given KEIC access to, or advised KEIC how to access, all such information
concerning CFC or Center Bank as KEIC deems necessary or appropriate to enable
it to evaluate the business and financial merits and risks inherent in an
investment in the Settlement Shares, including, but not limited to, the
documents set forth in Schedule A annexed hereto. KEIC represents that it has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Settlement
Shares, and that it is able to bear the risks of such investment. KEIC
acknowledges that investment in the Settlement Shares involves substantial
risks. KEIC represents that it is able to hold the Settlement Shares for an
indefinite period of time; that it has adequate means, other than the Settlement
Shares, of providing for its current and foreseeable needs; that it has no
foreseeable need to sell or otherwise dispose of the Settlement Shares; and that
it has sufficient net worth to sustain a loss of its entire investment in the
Settlement Shares in the event such loss should occur.

4. KEIC represents that it is entering into this Agreement and is acquiring the
Settlement Shares solely for its account; that the Shares are being acquired for
investment and not with a view to, or for sale in connection with, any
distribution thereof; and that it has no present intention of selling or
distributing any of the Settlement Shares. KEIC agrees that it will not sell,
distribute, transfer, pledge, hypothecate or otherwise dispose of any of the
Settlement Shares in such a manner as will violate the Securities Act or any
applicable rules or regulations thereunder or any other federal securities laws,
any federal banking laws or the securities or banking laws of any state or other
jurisdiction.

5. CFC and Center Bank jointly or severally represent and warrant to KEIC that:

(i) CFC is a California corporation, validly existing and in good standing under
the laws of the State of California.

(ii) Center Bank is a California banking corporation, validly existing and in
good standing under the laws of the State of California.

(iii) Each of Center Bank and CFC has all power and authority necessary to
enable it to enter into this Agreement and carry out the transactions
contemplated by this Agreement. All actions necessary to authorize each of
Center Bank and CFC to enter into this Agreement and carry out the transactions
contemplated by each of them have been taken. This Agreement has been duly
executed by each of Center Bank and CFC and is a valid and binding agreement of
each of Center Bank and CFC, enforceable against each of them in accordance with
its terms.

(iv) Neither the execution and delivery of this Agreement or of any document to
be delivered in accordance with this Agreement nor the consummation of the
transactions contemplated by this Agreement or by any document to be delivered
in accordance with this Agreement will violate, result in a breach of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under the Articles of Incorporation or By-laws of
either Center Bank or CFC, or under any agreement or instrument to which either
Center Bank or CFC is a party or by which either is bound, under any law, or any
order, rule or regulation of any court or governmental agency or other
regulatory organization having jurisdiction over either Center Bank or CFC.

 

2



--------------------------------------------------------------------------------

(v) No governmental filings, authorizations, approvals or consents, or other
governmental action, are required to permit either Center Bank or CFC to fulfill
all its obligations under this Agreement.

(vi) The Settlement Shares, when issued as provided for in this Agreement, will
be duly and validly issued, full paid and non-assessable.

6. KEIC represents and warrants to CFC and Center Bank that:

(i) KEIC is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was formed.

(ii) KEIC has all power and authority necessary to enable it to enter into this
Agreement and carry out the transactions contemplated by this Agreement. All
actions necessary to authorize KEIC to enter into this Agreement and carry out
the transactions contemplated by it have been taken. This Agreement has been
duly executed by KEIC and is a valid and binding agreement of KEIC, enforceable
against KEIC in accordance with its terms.

(iii) Neither the execution and delivery of this Agreement or of any document to
be delivered in accordance with this Agreement nor the consummation of the
transactions contemplated by this Agreement or by any document to be delivered
in accordance with this Agreement will violate, result in a breach of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under the organizational and governing documents of
KEIC, or under any agreement or instrument to which KEIC is a party or by which
it is bound, or under any law, or any order, rule or regulation of any court or
governmental agency or other regulatory organization having jurisdiction over
KEIC.

(iv) No governmental filings, authorizations, approvals or consents, or other
governmental action, are required to permit KEIC to fulfill all its obligations
under this Agreement.

(v) For a period of one year from and after the Closing Date, KEIC will not
sell, transfer, assign, convey, encumber or dispose of any of the Settlement
Shares or of any securities which may be paid as a dividend or otherwise
distributed thereon or with respect thereto or issued or delivered in exchange
or substitution therefore (collectively, the “KEIC Shares”).

(vi) With respect to any proposed offer and sale of 50,000 or more shares of the
common stock of CFC in any offer and sale other than a registered public
offering or a sale pursuant to Rule 144 (a “Block Sale”), KEIC will give CFC
prior written notice of such proposed Block Sale, which notice shall include the
proposed sale date, the name of the buyer(s), the number of shares of common
stock of CFC proposed to be sold by KEIC, the purchase price of such shares and
any other material terms with respect to the proposed Block Sale.
Notwithstanding the above, if any of the written agreements with the third party
purchaser(s) require confidentiality regarding the terms of the sale, KEIC shall
not be required to provide notice of the sale or any of its terms to Center
Bank.

(vii) For a period of one year from and after the Closing Date, at any meeting
of shareholders of CFC, or at any adjournment thereof, or any other
circumstances upon which KEIC’s vote, consent, or other approval is sought as a
shareholder of CFC, KEIC will vote (or cause to be voted) all of the KEIC Shares
in accordance with the recommendation of the Board of Directors of

 

3



--------------------------------------------------------------------------------

CFC; provided, however, that if KEIC in good faith determines that voting the
KEIC Shares in accordance with the recommendation of the CFC Board of Directors
would endanger or impair any significant proprietary interest of KEIC, then KEIC
may notify CFC of its determination not to vote the KEIC shares in accordance
with the CFC Board recommendation (“Impairment Determination”). Such notice of
Impairment Determination shall indicate the nature and amount of any proprietary
interest of KEIC that may be impaired by the CFC Board recommendation and such
notice must be given by KEIC to CFC within 10 days following KEIC’s receipt of
the notice of meeting, or within 10 days from the date of receipt by KEIC of the
request for written consent or other approval.

7. KEIC acknowledges and agrees that the certificate(s) representing the KEIC
Shares may bear a restrictive legend in substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED OR HYPOTHECATED
WITHOUT PRIOR REGISTRATION UNDER SAID ACT OR AN EXEMPTION THEREFROM ESTABLISHED
TO THE SATISFACTION OF THE ISSUER.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING AND
TRANSFER RESTRICTIONS CONTAINED IN A STOCK PURCHASE AGREEMENT BY AND AMONG
CENTER FINANCIAL CORPORATION, CENTER BANK AND KOREA EXPORT INSURANCE CORPORATION
DATED AUGUST 6, 2008, A COPY OF WHICH AGREEMENT IS ON FILE WITH THE ISSUER. ALL
VOTING AND TRANSFER RESTRICTIONS UNDER THE STOCK PURCHASE AGREEMENT WILL
TERMINATE ON AUGUST 21, 2009.”

KEIC acknowledges and agrees that CFC may place stop orders on the certificates
evidencing the KEIC Shares with its transfer agent to the same effect as the
above legend.

8. KEIC acknowledges and agrees that CFC and Center Bank could not be made whole
by monetary damages in the event of any default by the undersigned of the terms
and conditions set forth in this Agreement. It is accordingly agreed and
understood that each of CFC and Center Bank, in addition to any other remedy
which it may have at law or in equity, shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and specific performance to
enforce the terms and provisions hereof in any action instituted in any state or
federal court having appropriate jurisdiction located in California.

9. In any action brought to enforce the terms and provisions of this Agreement,
the prevailing party shall be entitled to recover from the other party all of
its attorney’s fees and expenses reasonably incurred in the prosecution and/or
defense of any such action.

10. Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

 

4



--------------------------------------------------------------------------------

11. All notices or other communications hereunder shall be in writing and shall
be deemed properly given if delivered in person or sent by facsimile (with proof
of receipt at the facsimile number to which it is required to be sent), on the
business day after the day on which it is delivered to a major nationwide
delivery service for overnight delivery, or on the third business day after the
day on which it is mailed by first class mail from within the United States of
America, to the following addresses personally or when deposited in the United
States mail for delivery by registered or certified mail (return receipt
requested), postage and fees prepaid, to the parties at the following addresses
(or at such other address as shall be specified by like notice; provided that
notice of a change of address shall be effective only upon receipt thereof):

If to KEIC:

Korea Export Insurance Corporation

915 Wilshire Blvd., Suite 1640

Los Angeles, California 90017

Attn: Byung-Yang Choo, Chief Representative of Los Angeles Office

Fax: (213) 622-5316

If to Center Bank or CFC:

Center Bank

Center Financial Corporation

3435 Wilshire Boulevard, Suite 700

Los Angeles, California 90010

Attn: Lisa K. Pai, General Counsel

Fax: (213) 384-2106

12. This Agreement shall be binding upon and shall inure to the benefit of KEIC,
CFC and Center Bank, and their respective successors and assigns; provided,
however that KEIC may not assign or otherwise transfer this Agreement without
the prior, express written consent of CFC and Center Bank. This Agreement shall
be construed and enforced in accordance with the internal laws of California
applicable to contracts between California parties made and performed in the
State of California. Any claim of breach of this Agreement or to otherwise seek
enforcement of its provisions shall be subject to the jurisdiction of, and venue
in, the state and/or federal courts located in the State of California. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
an original and all of which taken together shall constitute one and the same
agreement. This Agreement and the Settlement Agreement represent the sole
agreements of the parties hereto with respect to the purchase, sale and issuance
of the Settlement Shares, and it may be amended only by an agreement in writing
executed by both of the parties hereto.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.

 

5



--------------------------------------------------------------------------------

KOREA EXPORT INSURANCE CORPORATION By:   /s/ Woo-Seok Lee  

Woo-Seok Lee

Executive Director

CENTER FINANCIAL CORPORATION By:   /s/ Jae Whan Yoo  

Jae Whan Yoo

President and Chief Executive Officer

CENTER BANK By:   /s/ Jae Whan Yoo  

Jae Whan Yoo

President and Chief Executive Officer

 

6



--------------------------------------------------------------------------------

SCHEDULE A

All of the documents set forth below for Center Financial Corporation are
available on the website of the Securities and Exchange Commission at:
www.SEC.gov.

 

1. Form 10-Q for the quarter ended June 30, 2008

 

2. Form 10-Q for the quarter ended March 31, 2008

 

3. Form 10-K for the fiscal year ended December 31, 2007

 

4. Definitive proxy statement for the shareholders meeting held on May 28, 2008

 

5. All Current Reports on Form 8-K filed with the SEC since January 1, 2006.

 

7